                                  1   JOSHUA S. GOODMAN, ESQUIRE - State Bar #116576
                                      ZACHARY S. TOLSON, ESQUIRE - State Bar #242824
                                  2   GOODMAN NEUMAN HAMILTON LLP
                                      417 Montgomery Street, 10th Floor
                                  3   San Francisco, California 94104
                                      Telephone:    (415) 705-0400
                                  4   Facsimile:    (415) 705-0411
                                  5   Attorneys for Defendant
                                      HOME DEPOT U.S.A., INC.
                                  6
                                      *****
                                  7
                                      DAVID K. COHN, ESQ. (SBN 68768)
                                  8   CHAD J.A. BOLES, ESQ. (SBN 276508)
                                      CHAIN | COHN | STILES
                                  9   1731 Chester Avenue
                                      Bakersfield, CA 93301
                                 10   Telephone:    661-323-4000
                                      Facsimile:    661-324-1352
                                 11
                                                                      UNITED STATES DISTRICT COURT
                                 12
Eastern District of California




                                                                     EASTERN DISTRICT OF CALIFORNIA
United States District Court




                                 13

                                 14        KEVIN KEYES, JENNIFER KEYES,
                                           and DUSTIN KEYES,                               Case No. 2:19-cv-00677-DAD
                                 15
                                                                      Plaintiffs,           ORDER GRANTING STIPULATED
                                 16                                                         PROTECTIVE ORDER FOR STANDARD
                                                  v.                                        LITIGATION
                                 17                                                         (Doc. 13)
                                           HOME DEPOT U.S.A., INC.,
                                 18
                                                                      Defendant.
                                 19

                                 20   1.       PURPOSES AND LIMITATIONS
                                 21            Disclosure and discovery activity in this action are likely to involve production of
                                 22   confidential, proprietary, or private information for which special protection from public disclosure
                                 23   and from use for any purpose other than prosecuting this litigation may be warranted. Accordingly,
                                 24   the parties hereby stipulate to and petition the court to enter the following Stipulated Protective
                                 25   Order. The parties acknowledge that this Order does not confer blanket protections on all disclosures
                                 26   or responses to discovery and that the protection it affords from public disclosure and use extends
                                 27   only to the limited information or items that are entitled to confidential treatment under the
                                 28

                                                                        STIPULATED PROTECTIVE ORDER
 1   applicable legal principles. The parties further acknowledge, as set forth in Section 12.3, below, that

 2   this Stipulated Protective Order does not entitle them to file confidential information under seal;

 3   Civil Local Rules 140, 141 and 141.1 sets forth the procedures that must be followed and the

 4   standards that will be applied when a party seeks permission from the court to file material under

 5   seal.

 6   2.      DEFINITIONS

 7   2.1     Challenging Party: a Party or Non-Party that challenges the designation of information or

 8   items under this Order.

 9           2.2     “CONFIDENTIAL” Information or Items: information (regardless of how it is

10   generated, stored or maintained) or tangible things that qualify for protection under Federal Rule of

11   Civil Procedure 26(c).

12           2.3     Counsel (without qualifier): Outside Counsel of Record and House Counsel (as well

13   as their support staff).

14           2.4     Designating Party: a Party or Non-Party that designates information or items that it

15   produces in disclosures or in responses to discovery as “CONFIDENTIAL.”

16           2.5     Disclosure or Discovery Material: all items or information, regardless of the medium

17   or manner in which it is generated, stored, or maintained (including, among other things, testimony,

18   transcripts, and tangible things), that are produced or generated in disclosures or responses to

19   discovery in this matter.

20           2.6     Expert: a person with specialized knowledge or experience in a matter pertinent to

21   the litigation who has been retained by a Party or its counsel to serve as an expert witness or as a

22   consultant in this action.

23           2.7     House Counsel: attorneys who are employees of a party to this action. House

24   Counsel does not include Outside Counsel of Record or any other outside counsel.

25           2.8     Non-Party: any natural person, partnership, corporation, association, or other legal

26   entity not named as a Party to this action.

27           2.9     Outside Counsel of Record: attorneys who are not employees of a party to this action

28   but are retained to represent or advise a party to this action and have appeared in this action on
                                                    -2-
                                       STIPULATED PROTECTIVE ORDER
 1   behalf of that party or are affiliated with a law firm which has appeared on behalf of that party.

 2          2.10    Party: any party to this action, including all of its officers, directors, employees,

 3   consultants, retained experts, and Outside Counsel of Record (and their support staffs).

 4          2.11    Producing Party: a Party or Non-Party that produces Disclosure or Discovery

 5   Material in this action.

 6          2.12    Professional Vendors: persons or entities that provide litigation support services

 7   (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and organizing,

 8   storing, or retrieving data in any form or medium) and their employees and subcontractors.

 9          2.13    Protected Material: any Disclosure or Discovery Material that is designated as

10   “CONFIDENTIAL.”

11          2.14    Receiving Party: a Party that receives Disclosure or Discovery Material from a

12   Producing Party.

13   3.     SCOPE

14          The protections conferred by this Stipulation and Order cover not only Protected Material (as

15   defined above), but also (1) any information copied or extracted from Protected Material; (2) all

16   copies, excerpts, summaries, or compilations of Protected Material; and (3) any testimony,

17   conversations, or presentations by Parties or their Counsel that might reveal Protected Material.

18   However, the protections conferred by this Stipulation and Order do not cover the following

19   information: (a) any information that is in the public domain at the time of disclosure to a Receiving

20   Party or becomes part of the public domain after its disclosure to a Receiving Party as a result of

21   publication not involving a violation of this Order, including becoming part of the public record

22   through trial or otherwise; and (b) any information known to the Receiving Party prior to the

23   disclosure or obtained by the Receiving Party after the disclosure from a source who obtained the

24   information lawfully and under no obligation of confidentiality to the Designating Party. Any use of

25   Protected Material at trial shall be governed by a separate agreement or order.

26   4.     DURATION

27          Even after final disposition of this litigation, the confidentiality obligations imposed by this

28   Order shall remain in effect until a Designating Party agrees otherwise in writing or a court order
                                                   -3-
                                      STIPULATED PROTECTIVE ORDER
 1   otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims and

 2   defenses in this action, with or without prejudice; and (2) final judgment herein after the completion

 3   and exhaustion of all appeals, rehearings, remands, trials, or reviews of this action, including the

 4   time limits for filing any motions or applications for extension of time pursuant to applicable law.

 5   5.     DESIGNATING PROTECTED MATERIAL

 6          5.1      Exercise of Restraint and Care in Designating Material for Protection. Each Party or

 7   Non-Party that designates information or items for protection under this Order must take care to

 8   limit any such designation to specific material that qualifies under the appropriate standards. The

 9   Designating Party must designate for protection only those parts of material, documents, items, or

10   oral or written communications that qualify – so that other portions of the material, documents,

11   items, or communications for which protection is not warranted are not swept unjustifiably within

12   the ambit of this Order.

13          Mass, indiscriminate, or routinized designations are prohibited. Designations that are shown

14   to be clearly unjustified or that have been made for an improper purpose (e.g., to unnecessarily

15   encumber or retard the case development process or to impose unnecessary expenses and burdens on

16   other parties) expose the Designating Party to sanctions.

17          If it comes to a Designating Party’s attention that information or items that it designated for

18   protection do not qualify for protection, that Designating Party must promptly notify all other Parties

19   that it is withdrawing the mistaken designation.

20          5.2      Manner and Timing of Designations. Except as otherwise provided in this Order

21   (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered,

22   Disclosure or Discovery Material that qualifies for protection under this Order must be clearly so

23   designated before the material is disclosed or produced.

24          Designation in conformity with this Order requires:

25                (a) for information in documentary form (e.g., paper or electronic documents, but

26   excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing Party

27   affix the legend “CONFIDENTIAL” to each page that contains protected material. If only a portion

28   or portions of the material on a page qualifies for protection, the Producing Party also must clearly
                                                    -4-
                                       STIPULATED PROTECTIVE ORDER
 1   identify the protected portion(s) (e.g., by making appropriate markings in the margins). A Party or

 2   Non-Party that makes original documents or materials available for inspection need not designate

 3   them for protection until after the inspecting Party has indicated which material it would like copied

 4   and produced. During the inspection and before the designation, all of the material made available

 5   for inspection shall be deemed “CONFIDENTIAL.” After the inspecting Party has identified the

 6   documents it wants copied and produced, the Producing Party must determine which documents, or

 7   portions thereof, qualify for protection under this Order. Then, before producing the specified

 8   documents, the Producing Party must affix the “CONFIDENTIAL” legend to each page that

 9   contains Protected Material. If only a portion or portions of the material on a page qualifies for

10   protection, the Producing Party also must clearly identify the protected portion(s) (e.g., by making

11   appropriate markings in the margins).

12                (b) for testimony given in deposition or in other pretrial or trial proceedings, that the

13   Designating Party identify on the record, before the close of the deposition, hearing, or other

14   proceeding, all protected testimony.

15                (c) for information produced in some form other than documentary and for any other

16   tangible items, that the Producing Party affix in a prominent place on the exterior of the container or

17   containers in which the information or item is stored the legend “CONFIDENTIAL.” If only a

18   portion or portions of the information or item warrant protection, the Producing Party, to the extent

19   practicable, shall identify the protected portion(s).

20          5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

21   designate qualified information or items does not, standing alone, waive the Designating Party’s

22   right to secure protection under this Order for such material. Upon timely correction of a

23   designation, the Receiving Party must make reasonable efforts to assure that the material is treated in

24   accordance with the provisions of this Order.

25   6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS

26          6.1      Timing of Challenges. Any Party or Non-Party may challenge a designation of

27   confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality

28   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic burdens,
                                                     -5-
                                        STIPULATED PROTECTIVE ORDER
 1   or a significant disruption or delay of the litigation, a Party does not waive its right to challenge a

 2   confidentiality designation by electing not to mount a challenge promptly after the original

 3   designation is disclosed.

 4          6.2     Meet and Confer. The Challenging Party shall initiate the dispute resolution process

 5   by providing written notice of each designation it is challenging and describing the basis for each

 6   challenge. To avoid ambiguity as to whether a challenge has been made, the written notice must

 7   recite that the challenge to confidentiality is being made in accordance with this specific paragraph

 8   of the Protective Order. The parties shall attempt to resolve each challenge in good faith and must

 9   begin the process by conferring directly (in voice to voice dialogue; other forms of communication

10   are not sufficient) within 14 days of the date of service of notice. In conferring, the Challenging

11   Party must explain the basis for its belief that the confidentiality designation was not proper and

12   must give the Designating Party an opportunity to review the designated material, to reconsider the

13   circumstances, and, if no change in designation is offered, to explain the basis for the chosen

14   designation. A Challenging Party may proceed to the next stage of the challenge process only if it

15   has engaged in this meet and confer process first or establishes that the Designating Party is

16   unwilling to participate in the meet and confer process in a timely manner.

17          6.3     Judicial Intervention. If the Parties cannot resolve a challenge without court

18   intervention, the Designating Party shall file and serve a motion to retain confidentiality under Civil

19   Local Rules 140, 141 and 141.1 (and in compliance with Civil Local Rule 230, if applicable) within

20   21 days of the initial notice of challenge or within 14 days of the parties agreeing that the meet and

21   confer process will not resolve their dispute, whichever is earlier. Each such motion must be

22   accompanied by a competent declaration affirming that the movant has complied with the meet and

23   confer requirements imposed in the preceding paragraph. Failure by the Designating Party to make

24   such a motion including the required declaration within 21 days (or 14 days, if applicable) shall

25   automatically waive the confidentiality designation for each challenged designation. In addition, the

26   Challenging Party may file a motion challenging a confidentiality designation at any time if there is

27   good cause for doing so, including a challenge to the designation of a deposition transcript or any

28   portions thereof. Any motion brought pursuant to this provision must be accompanied by a
                                                    -6-
                                       STIPULATED PROTECTIVE ORDER
 1   competent declaration affirming that the movant has complied with the meet and confer

 2   requirements imposed by the preceding paragraph.

 3          The burden of persuasion in any such challenge proceeding shall be on the Designating

 4   Party. Frivolous challenges, and those made for an improper purpose (e.g., to harass or impose

 5   unnecessary expenses and burdens on other parties) may expose the Challenging Party to sanctions.

 6   Unless the Designating Party has waived the confidentiality designation by failing to file a motion to

 7   retain confidentiality as described above, all parties shall continue to afford the material in question

 8   the level of protection to which it is entitled under the Producing Party’s designation until the court

 9   rules on the challenge.

10   7.     ACCESS TO AND USE OF PROTECTED MATERIAL

11          7.1      Basic Principles. A Receiving Party may use Protected Material that is disclosed or

12   produced by another Party or by a Non-Party in connection with this case only for prosecuting,

13   defending, or attempting to settle this litigation. Such Protected Material may be disclosed only to

14   the categories of persons and under the conditions described in this Order. When the litigation has

15   been terminated, a Receiving Party must comply with the provisions of section 13 below (FINAL

16   DISPOSITION).

17          Protected Material must be stored and maintained by a Receiving Party at a location and in a

18   secure manner that ensures that access is limited to the persons authorized under this Order.

19          7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered by

20   the court or permitted in writing by the Designating Party, a Receiving Party may disclose any

21   information or item designated “CONFIDENTIAL” only to:

22                (a) the Receiving Party’s Outside Counsel of Record in this action, as well as employees

23   of said Outside Counsel of Record to whom it is reasonably necessary to disclose the information for

24   this litigation and who have signed the “Acknowledgment and Agreement to Be Bound” that is

25   attached hereto as Exhibit A;

26                (b) the officers, directors, and employees (including House Counsel) of the Receiving

27   Party to whom disclosure is reasonably necessary for this litigation and who have signed the

28   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                                    -7-
                                       STIPULATED PROTECTIVE ORDER
 1              (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is

 2   reasonably necessary for this litigation and who have signed the “Acknowledgment and Agreement

 3   to Be Bound” (Exhibit A);

 4              (d) the court and its personnel;

 5              (e) court reporters and their staff, professional jury or trial consultants, mock jurors, and

 6   Professional Vendors to whom disclosure is reasonably necessary for this litigation and who have

 7   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

 8              (f) during their depositions, witnesses in the action to whom disclosure is reasonably

 9   necessary and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A),

10   unless otherwise agreed by the Designating Party or ordered by the court. Pages of transcribed

11   deposition testimony or exhibits to depositions that reveal Protected Material must be separately

12   bound by the court reporter and may not be disclosed to anyone except as permitted under this

13   Stipulated Protective Order.

14              (g) the author or recipient of a document containing the information or a custodian or

15   other person who otherwise possessed or knew the information.

16   8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER

17           LITIGATION

18           If a Party is served with a subpoena or a court order issued in other litigation that compels

19   disclosure of any information or items designated in this action as “CONFIDENTIAL,” that Party

20   must:

21              (a) promptly notify in writing the Designating Party. Such notification shall include a

22   copy of the subpoena or court order;

23              (b) promptly notify in writing the party who caused the subpoena or order to issue in the

24   other litigation that some or all of the material covered by the subpoena or order is subject to this

25   Protective Order. Such notification shall include a copy of this Stipulated Protective Order; and

26              (c) cooperate with respect to all reasonable procedures sought to be pursued by the

27   Designating Party whose Protected Material may be affected.

28           If the Designating Party timely seeks a protective order, the Party served with the subpoena
                                                    -8-
                                       STIPULATED PROTECTIVE ORDER
 1   or court order shall not produce any information designated in this action as “CONFIDENTIAL”

 2   before a determination by the court from which the subpoena or order issued, unless the Party has

 3   obtained the Designating Party’s permission. The Designating Party shall bear the burden and

 4   expense of seeking protection in that court of its confidential material – and nothing in these

 5   provisions should be construed as authorizing or encouraging a Receiving Party in this action to

 6   disobey a lawful directive from another court.

 7   9.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS

 8          LITIGATION

 9              (a) The terms of this Order are applicable to information produced by a Non-Party in this

10   action and designated as “CONFIDENTIAL.” Such information produced by Non-Parties in

11   connection with this litigation is protected by the remedies and relief provided by this Order.

12   Nothing in these provisions should be construed as prohibiting a Non-Party from seeking additional

13   protections.

14              (b) In the event that a Party is required, by a valid discovery request, to produce a Non-

15   Party’s confidential information in its possession, and the Party is subject to an agreement with the

16   Non-Party not to produce the Non-Party’s confidential information, then the Party shall:

17                  (1) promptly notify in writing the Requesting Party and the Non-Party that some or

18   all of the information requested is subject to a confidentiality agreement with a Non-Party;

19                  (2) promptly provide the Non-Party with a copy of the Stipulated Protective Order in

20   this litigation, the relevant discovery request(s), and a reasonably specific description of the

21   information requested; and

22                  (3) make the information requested available for inspection by the Non-Party.

23              (c) If the Non-Party fails to object or seek a protective order from this court within 14

24   days of receiving the notice and accompanying information, the Receiving Party may produce the

25   Non-Party’s confidential information responsive to the discovery request. If the Non-Party timely

26   seeks a protective order, the Receiving Party shall not produce any information in its possession or

27   control that is subject to the confidentiality agreement with the Non-Party before a determination by

28   the court. Absent a court order to the contrary, the Non-Party shall bear the burden and expense of
                                                    -9-
                                       STIPULATED PROTECTIVE ORDER
 1   seeking protection in this court of its Protected Material.

 2   10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

 3          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected

 4   Material to any person or in any circumstance not authorized under this Stipulated Protective Order,

 5   the Receiving Party must immediately (a) notify in writing the Designating Party of the unauthorized

 6   disclosures, (b) use its best efforts to retrieve all unauthorized copies of the Protected Material, (c)

 7   inform the person or persons to whom unauthorized disclosures were made of all the terms of this

 8   Order, and (d) request such person or persons to execute the “Acknowledgment and Agreement to

 9   Be Bound” that is attached hereto as Exhibit A.

10   11.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

11          MATERIAL

12          When a Producing Party gives notice to Receiving Parties that certain inadvertently produced

13   material is subject to a claim of privilege or other protection, the obligations of the Receiving Parties

14   are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to

15   modify whatever procedure may be established in an e-discovery order that provides for production

16   without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the

17   parties reach an agreement on the effect of disclosure of a communication or information covered by

18   the attorney-client privilege or work product protection, the parties may incorporate their agreement

19   in the stipulated protective order submitted to the court.

20   12.    MISCELLANEOUS

21          12.1    Right to Further Relief. Nothing in this Order abridges the right of any person to seek

22   its modification by the court in the future.

23          12.2    Right to Assert Other Objections. By stipulating to the entry of this Protective Order

24   no Party waives any right it otherwise would have to object to disclosing or producing any

25   information or item on any ground not addressed in this Stipulated Protective Order. Similarly, no

26   Party waives any right to object on any ground to use in evidence of any of the material covered by

27   this Protective Order.

28          12.3    Filing Protected Material. Without written permission from the Designating Party or a
                                                   -10-
                                       STIPULATED PROTECTIVE ORDER
 1   court order secured after appropriate notice to all interested persons, a Party may not file in the

 2   public record in this action any Protected Material. In the event any Party anticipates the need to file

 3   Protected Material (belonging to the other Party) with the Court, including but not limited to

 4   discovery motions, motions in limine, dispositive motions, or any other motion or submission to the

 5   Court, the Party intending to submit the Protected Material shall promptly notify in writing by email

 6   or personal service the Designating Party at least 15 calendar days before the proposed submission,

 7   or if that falls on a weekend, the Friday before, and if that Friday is a Court holiday, the Thursday

 8   immediately prior. After being notified, the Designating Party may then move for an Order that the

 9   Protected Material be filed under seal. If no such motion is made or if no agreement can be reached

10   among the Parties, then the Party intending to submit the Protected Material may then proceed to

11   submit the Protected Material to the Court. A Party that seeks to file under seal any Protected

12   Material must comply with Civil Local Rules 140, 141 and 141.1. Protected Material may only be

13   filed under seal pursuant to a court order authorizing the sealing of the specific Protected Material at

14   issue. If a Receiving Party’s request to file Protected Material under seal pursuant to Civil Local

15   Rules 140, 141 and 141.1 is denied by the court, then the Receiving Party may file the information in

16   the public record pursuant to Civil Local Rules 140, 141, and 141.1 unless otherwise instructed by

17   the court.

18   13.    FINAL DISPOSITION

19          Within 60 days after the final disposition of this action, as defined in paragraph 4, each

20   Receiving Party must return all Protected Material to the Producing Party or destroy such material.

21   As used in this subdivision, “all Protected Material” includes all copies, abstracts, compilations,

22   summaries, and any other format reproducing or capturing any of the Protected Material. Whether

23   the Protected Material is returned or destroyed, the Receiving Party must submit a written

24   certification to the Producing Party (and, if not the same person or entity, to the Designating Party)

25   by the 60 day deadline that (1) identifies (by category, where appropriate) all the Protected Material

26   that was returned or destroyed and (2) affirms that the Receiving Party has not retained any copies,

27   abstracts, compilations, summaries or any other format reproducing or capturing any of the Protected

28   Material. Notwithstanding this provision, Counsel are entitled to retain an archival copy of all
                                                   -11-
                                       STIPULATED PROTECTIVE ORDER
 1   pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,

 2   correspondence, deposition and trial exhibits, expert reports, attorney work product, and consultant

 3   and expert work product, even if such materials contain Protected Material. Any such archival copies

 4   that contain or constitute Protected Material remain subject to this Protective Order as set forth in

 5   Section 4 (DURATION).

 6   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

 7

 8   DATED: November 25, 2019                              CHAIN | COHN | STILES
 9                                                         /s/ Chad J.A. Boyles
                                                           CHAD J.A. BOYLES
10                                                         Attorneys for Plaintiffs
11   DATED: November 25, 2019                              GOODMAN NEUMAN HAMILTON LLP
12                                                         /s Zachary S. Tolson
                                                           ZACHARY TOLSON
13                                                         Attorneys for Defendant
14
     IT IS SO ORDERED.
15

16      Dated:     November 26, 2019                            /s/ Jennifer L. Thurston
                                                        UNITED STATES MAGISTRATE JUDGE
17

18
19

20

21

22

23

24

25

26
27

28
                                                   -12-
                                       STIPULATED PROTECTIVE ORDER
 1
                                                   EXHIBIT A
 2
                        ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3
     I, _____________________________ [print or type full name], of __________________________
 4
     [print or type full address], declare under penalty of perjury that I have read in its entirety and
 5
     understand the Stipulated Protective Order that was issued by the United States District Court for the
 6
     Eastern District of California on           [date] in the case of Keyes v. Home Depot, et al. I agree to
 7
     comply with and to be bound by all the terms of this Stipulated Protective Order and I understand
 8
     and acknowledge that failure to so comply could expose me to sanctions and punishment in the
 9
     nature of contempt. I solemnly promise that I will not disclose in any manner any information or
10
     item that is subject to this Stipulated Protective Order to any person or entity except in strict
11
     compliance with the provisions of this Order.
12
     I further agree to submit to the jurisdiction of the United States District Court for the Eastern District
13
     of California for the purpose of enforcing the terms of this Stipulated Protective Order, even if such
14
     enforcement proceedings occur after termination of this action.
15
     I hereby appoint __________________________ [print or type full name] of
16
     _______________________________________ [print or type full address and telephone number] as
17
     my California agent for service of process in connection with this action or any proceedings related
18
     to enforcement of this Stipulated Protective Order.
19

20
     Date: ______________________________________
21
     City and State where sworn and signed: _________________________________
22

23
     Printed name: _______________________________
24

25
     Signature: __________________________________
26
27

28
                                                     -13-
                                         STIPULATED PROTECTIVE ORDER
